EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER By and between CENTERSTATE BANKS, INC.andHOMETOWN OF HOMESTEAD BANKING COMPANY Dated as of October 27, 2015 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 The Merger 1 Effective Time 1 Effects of the Merger 2 Conversion of Stock 2 Stock Options 3 Incorporation Documents and Bylaws of the Surviving Company 4 Directors and Officers 4 The Bank Merger 4 ARTICLE II DELIVERY OF MERGER CONSIDERATION 5 Exchange Agent 5 Delivery of Merger Consideration 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF HBC 7 Organization, Standing and Power 7 Capitalization 7 Authority; No Violation 9 Consents and Approvals 10 Reports 10 Financial Statements 10 Absence of Changes 12 Compliance with Applicable Law 12 Material Contracts; Defaults 14 State Takeover Laws 14 HBC Benefit Plans 14 Approvals 17 Opinion 17 HBC Information 17 Litigation 18 Labor Matters 18 Environmental Matters 19 Loan Matters 20 Intellectual Property 21 Transactions with Affiliates 21 Derivative Instruments and Transactions 22 Trust Business 22 Taxes 22 Community Reinvestment Act Compliance 24 Insurance 24 Title 24 Investment Portfolio 24 -i- TABLE OF CONTENTS (continued) Page Books and Records 25 Indemnification 25 Broker’s Fees 25 Representations Not Misleading 25 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CENTERSTATE 25 Organization, Standing and Power 25 Authority; No Violation 26 Consents and Approvals 26 Agreements with Regulatory Agencies 27 Approvals 27 Broker’s Fees 27 No Financing 27 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 28 Conduct of HBC Business Prior to the Effective Time 28 HBC Forbearances 28 Conduct of CenterState Business Prior to the Effective Time 31 CenterState Forbearances 31 ARTICLE VI ADDITIONAL AGREEMENTS 32 Regulatory Matters 32 Access to Information; Current Information; Attendance at Meetings 33 Shareholder Meeting 34 Notification of Certain Matters 35 Employee Matters 35 Indemnification; Directors’ and Officers’ Insurance 38 No Solicitation 39 Correction of Information 41 System Integration 41 Coordination; Integration 41 Non-Competition and Non-Disclosure Agreement 42 Claims Letters 42 Failure to Fulfill Conditions 42 Assumption of Indenture 42 ARTICLE VII CONDITIONS PRECEDENT 42 Conditions to Each Party’s Obligations 42 Conditions to Obligations of CenterState 43 Conditions to Obligations of HBC 44 ARTICLE VIII TERMINATION AND AMENDMENT 45 Termination 45 -ii- TABLE OF CONTENTS (continued) Page Effect of Termination 46 Fees and Expenses 46 Termination Fees 46 Amendment 47 Extension; Waiver 47 ARTICLE IX MISCELLANEOUS PROVISIONS 47 Closing 47 Nonsurvival of Representations, Warranties and Agreements 48 Notices 48 Interpretation 49 Counterparts 50 Entire Agreement 50 Governing Law 50 Publicity 50 Assignment; Third Party Beneficiaries 50 Specific Performance; Time of the Essence 50 Disclosure Schedule 51 Exhibit A – Form of Shareholder Voting Agreement Exhibit B – Form of Bank Plan of Merger and Merger Agreement Exhibit C – Form of Director Non-Competition and Non-Disclosure Agreement Exhibit D – Form of Claims Letter -iii- INDEX OF DEFINED TERMS Definition Section 1st National Bank Acquisition Proposal 6.7(e) Action Aggregate Consideration 2.2(a) Agreement Preamble Articles of Merger Average Closing Price 8.1(a) Bank Merger Bank Merger Agreement Bankruptcy and Equity Exception 3.3(a) BHC Act 3.8(a) Book-Entry Shares 1.4(b) Business Day Cancelled Shares 1.4(c) CenterState Preamble CenterState Bank of Florida, N.A. CenterState Bylaws 4.2(b) CenterState Charter 4.2(b) CenterState Common Stock 1.4(a) CenterState Regulatory Agreement CenterState Termination Fee 8.4(c) Certificate 1.4(b) Change in Recommendation 6.7(c) Claim 6.6(a) Closing Closing Date Code 2.2(c) Confidentiality Agreement 6.2(d) Covered Employees 6.5(a) D&O Insurance 6.6(c) Declarations of Trust 3.3(b) Derivative Transaction 3.21(b) Determination Date 8.1(a) Determination Period 8.1(a) Director Restrictive Covenant Agreements 7.2(f) Disclosure Schedule Dissenting Shares 1.4(d) DPC Common Shares 1.4(c) Effective Time Employee Agreements 7.2(d) Environmental Law 3.17(b) Environmental Survey 6.15(a) EPCRS 3.11(b) ERISA 3.11(a) -v- ERISA Affiliate 3.11(d) Exchange Act 3.5(b) Exchange Agent Exchange Agent Agreement Exchange Fund 2.2(g) FBCA FDIC FHLB 3.2(c) Final Index Price 8.1(a) FRB GAAP 3.1(c) FBCA Governmental Entity Hazardous Substance 3.17(c) HBC Preamble HBC Benefit Plans 6.5(e) HBC Board Confidential Matters 6.2(d) HBC Board Recommendation HBC Bylaws 3.1(b) HBC Charter 3.1(b) HBC Class A Common Stock 1.4(b) HBC Class B Common Stock 1.4(b) HBC Class C Common Stock 1.4(b) HBC Common Stock 1.4(b) HBC Confidential Information 6.7(a) HBC Financial Statements 3.6(a) HBC Individuals 6.7(a) HBC Insurance Policies HBC Material Contract 3.9(a) HBC Regulatory Agreement 3.8(b) HBC Representatives 6.7(a) HBC Shareholder Approval 3.3(a) HBC Shareholder Meeting HBC Shareholder Meeting Notice Date HBC Stock Option 1.5(a) HBC Stock Plans 1.5(a) HBC Termination Fee 8.4(a) HBC Trust I 3.1(d) Identified Assets 1.4(f) Indemnified Parties 6.6(a) Indenture 3.3(b) Index Group 8.1(a) Index Price 8.1(a) Intellectual Property 3.19(b) IRS 3.11(a) Keefe Bruyette -vi- Letter of Transmittal 2.2(b) Knowledge Liens 3.2(c) Mark Amount 1.4(f) Material Defect 6.15(d) Material Defect Notice 6.15(b) Material Adverse Effect 3.7(a) Materially Burdensome Regulatory Condition 6.1(d) Maximum D&O Tail Premium 6.6(c) Merger Recitals Merger Consideration 1.4(b) Merger Subsidiary Recitals Option Exchange Payment Party or Parties Preamble PBGC 3.11(e) Permits 3.8(b) Person 3.2(c) Previously Disclosed Pricing Differential 8.1(a) Property Examination 6.15(a) Proxy Statement Real Property 6.15(a) Regulatory Approvals Requisite Regulatory Approvals 7.1(e) Rights 3.2(a) Sandler SEC 3.5(b) Securities Act 3.2(a) SRO Starting Price 8.1(a) Statutory Trust Act 3.1(d) Subsidiary 3.1(c) Superior Proposal 6.7(e) Surviving Bank Surviving Company Recitals Tax Opinion 7.1(f) Taxes 3.23(i) Tax Returns 3.23(j) Trust Account Common Shares 1.4(c) Voting Agreement Recitals Voting Debt 3.2(a) -vii- AGREEMENT AND PLAN OF MERGER
